NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                         SEP 19 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 JOSE DE JESUS ARIAS MARINERO,                    No.    14-71409

                   Petitioner,                    Agency No. A072-676-283

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                             On Petition for Review of an
                            Immigration Judge’s Decision

                           Submitted September 13, 2016**

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

        Jose De Jesus Arias Marinero, a native and citizen of El Salvador, petitions

pro se for review of the immigration judge’s (“IJ”) determination under 8 C.F.R.

§ 1208.31(a) that he did not have a reasonable fear of persecution or torture and

thus is not entitled to relief from his reinstated removal order. We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Andrade-Garcia v. Lynch, No. 13-74115, 2016 WL

3924013, at *4 (9th Cir. July 7, 2016), and we review de novo due process claims,

Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the petition for

review.

      We reject Arias Marinero’s contentions that the IJ’s review was deficient

and a violation of due process, see Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error to prevail on a due process claim), and his contention that he

was stripped of a right to appeal.

      Substantial evidence supports the IJ’s conclusion that Arias Marinero failed

to establish a reasonable possibility of future persecution on account of a protected

ground. See 8 C.F.R. § 1208.31(c); Parussimova v. Mukasey, 555 F.3d 734, 740

(9th Cir. 2009) (the REAL ID Act “requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”); Molina-Morales v. INS,

237 F.3d 1048, 1051-52 (9th Cir. 2001) (personal retribution is not persecution on

account of a protected ground); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An alien’s desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected

                                          2                                   14-71490
ground.”).

      Substantial evidence also supports the conclusion that Arias Marinero failed

to establish a reasonable possibility of future torture by the government of El

Salvador or with its consent or acquiescence. See 8 C.F.R. § 1208.31(c); Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3                                   14-71490